Citation Nr: 0807696	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bipolar disorder 
with hallucinations and delusions.

2.  Entitlement to service connection for schizophrenia and a 
schizoaffective disorder (formerly claimed as psychosis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's mother



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to March 
1994.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for: 
(1) bipolar disorder with hallucinations and delusions, and 
(2) psychosis (currently claimed as psychiatric condition).

In the September 2005 Statement of the Case (SOC), the RO 
recharacterized the veteran's claim to be: "entitlement to 
service connection for bipolar disorder with hallucinations, 
delusions and psychosis."  Under the Reasons and Bases 
section of the SOC, the RO noted that the veteran had also 
been diagnosed with schizophrenia, according to medical 
evidence submitted in support of his claim.  The United 
States Court of Appeals for the Federal Circuit has held that 
a newly diagnosed disorder, whether or not medically related 
to a previously diagnosed disorder, cannot be considered the 
same claim when the newly diagnosed disorder has not been 
considered by adjudicators in a previous decision.  Ephraim 
v. Brown, 82 F.3d 399, 401-402 (Fed. Cir. 1996).  Therefore, 
the Board has rephrased the issues listed on the title page 
to better reflect the claims currently on appeal.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in January 2008.  A 
transcript of that hearing is associated with the claims 
file.

For reasons explained below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.
REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

For certain chronic disorders, per se, including psychoses, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  However, 
this presumption is rebuttable by probative evidence to the 
contrary.

With respect to Hickson element (1), there is competent 
medical evidence that the claimed disabilities currently 
exist.  The veteran was diagnosed with bipolar disorder with 
hallucinations and delusions in 2004 and 2005 while 
undergoing mental health treatment at the VA Medical Center 
(VAMC) in Columbia, South Carolina.  While undergoing 
treatment at the VAMC in Orangeburg, South Carolina in 2006 
and during a September 2006 VA medical examination, the 
veteran was diagnosed with schizoaffective disorder.

With respect to Hickson element (2), service medical records 
show that the veteran was hospitalized in December 1993 for 
an alleged suicide attempt by Motrin overdose.  Upon 
discharge from the hospital, he was diagnosed with a 
personality disorder not otherwise specified, with passive-
aggressive, dependent, and antisocial traits.  During his 
January 2008 Board hearing, the veteran testified with regard 
to incidents in service that may have caused or triggered his 
current mental conditions.  See Video Conference Hearing 
Transcript at pages 4-6.

With respect to Hickson element (3), the only medical nexus 
opinion in the claims file is contained in the September 2006 
VA examination report.  That VA examiner's opinion states: 
"The question of whether or not this [schizoaffective] 
disorder was incurred in or aggravated by [the veteran's] 
military service, and to answer this in terms of at least as 
likely as not in linking it to his military [service] between 
03/04/91 - 03/31/94; this clinician really does not feel like 
I can make an assertion about this without just 
speculation."  Although the VA examiner went on to express 
that he was not comfortable saying that the veteran's mental 
illness was incurred in or aggravated by military service, 
such an opinion is too speculative to be probative.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); see also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  In addition, the 
VA examiner's nexus opinion only applied to the veteran's 
schizoaffective disorder, and was silent with regard to his 
bipolar disorder.  In view of these developments, a new VA 
examination and nexus opinion are warranted in order to fully 
and fairly evaluate both claims on appeal.

During his January 2008 Board hearing, the veteran testified 
that he had been attending individual psychotherapy sessions 
at the Orangeburg VAMC as recently as December 2007.  See 
Video Conference Hearing Transcript at pages 11-12.  
Treatment records from this VA facility dated up to August 
2006 are present in the claims file, but more recent records 
reflecting the treatment referenced by the veteran during his 
hearing have not yet been associated with the claims file.

An April 2006 treatment note from the Columbia VAMC stated 
that the veteran recently started receiving Social Security 
Administration (SSA) benefits.  Neither the SSA decision 
awarding such benefits nor the medical records used in 
reaching that determination are of record.  The SSA decision 
and associated records could be pertinent to the veteran's 
claims and should therefore be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the VAMC in 
Orangeburg and request that it provide 
any records pertaining to the veteran 
from August 2006 to the present.  
Associate this request and all records 
received with the claims file.  If 
records are unavailable, then a negative 
reply is requested.

2.  The RO should contact the SSA and 
request that it provide any records 
pertaining to the veteran's award of 
Social Security benefits, including the 
SSA decision and the medical records 
relied upon concerning that claim.  
Associate the request and all records 
received with the claims file.  If 
these records are unavailable from the 
SSA, then a negative reply is 
requested.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any mental disability.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The psychiatrist is 
requested to offer an opinion as to:

(a).  Does the veteran have a mental 
disorder?  If so, state the diagnosis 
or diagnoses.

(b).  If the examiner finds that the 
veteran has a mental disorder, did 
such disorder have its onset during 
his period of active service from 
March 4, 1991 to March 31, 1994, or 
was it caused by any incident that 
occurred during such active service?

(c).  Did a mental disorder exist 
prior to the veteran's period of 
active duty from March 4, 1991 to 
March 31, 1994?  If so, state (if 
possible) the approximate date of 
onset of such disorder.

(d).  If a mental disorder preexisted 
the veteran's period of active duty, 
did the disorder increase in 
disability during such period of 
active duty?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.

(e).  If a mental disorder increased 
in disability during service, was that 
increase due to the natural 
progression of the disease?

(f).  If the examiner finds that a 
mental disorder did not exist prior to 
the veteran's period of active duty 
from March 4, 1991 to March 31, 1994, 
is it as least as likely as not that 
such disorder had its onset during 
service, or was it caused by any 
incident that occurred during service?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must adjudicate the veteran's claims of 
entitlement to service connection for 
bipolar disorder with hallucinations and 
delusions, and of entitlement to service 
connection for schizophrenia and a 
schizoaffective disorder, on the merits.  
If any determination remains adverse to 
the veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


